Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 1 of 15 Page ID #269




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICHAEL SELVIE,                             )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )
                                             )         Cause No. 3:20-cv-00328-GCS
 MOHAMMED SIDDIQUI, JOHN                     )
 TROST, STEPHEN RITZ, AND ALEX               )
 JONES,                                      )
                                             )
                  Defendants.

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

                                PROCEDURAL BACKGROUND


       Plaintiff Michael Selvie, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), first brought suit against Defendants on April 2, 2020, pursuant to

42 U.S.C. § 1983. (Doc. 1). Plaintiff’s complaint alleges two counts against the Defendants

under the Eighth Amendment. (Doc. 6). The first count asserts that Defendants Trost and

Ritz demonstrated deliberate indifference to Plaintiff’s serious medical needs by failing

to treat his bunions. Id. The second count alleges that Defendants Siddiqui and Ritz

demonstrated deliberate indifference to Plaintiff’s serious medical needs by failing to

treat a ganglion cyst on his left foot. Id. Defendants moved for summary judgment on

both counts on August 11, 2020, arguing that Plaintiff failed to exhaust his administrative

remedies. (Doc. 34). Plaintiff responded on November 9, 2020, and Defendants replied on

November 23, 2020. (Doc. 41 & 44). The Court held an evidentiary hearing on December




                                        Page 1 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 2 of 15 Page ID #270




22, 2020. (Doc. 46). Pursuant to that hearing, Plaintiff supplemented his response to

Defendants’ motion for summary judgment on January 5, 2021. (Doc. 47). For the reasons

delineated below, Defendants’ motion for summary judgment is DENIED.

                                   FACTUAL BACKGROUND

       On February 15, 2016, Plaintiff saw a podiatrist for severe foot pain; the

podiatrist recommended surgery to remove Plaintiff’s plantar fibroma and to correct

painful bunions on his feet. (Doc. 35, p. 2). Plaintiff alleges that his specialist said both

his bunions and plantar fibroma should be treated during the same procedure. (Doc. 41,

p. 14). However, prior to Plaintiff’s surgery, Defendant Trost neglected to mention

Plaintiff’s bunions in his treatment notes and recommendation for surgery. Id. Though

Plaintiff received surgery for his plantar fibroma on April 6, 2016, Plaintiff contends that

both Defendant Trost and Defendant Ritz denied his request for bunion surgery,

prolonging his pain and demonstrating deliberate indifference to his serious medical

needs in violation of the Eighth Amendment. (Doc. 35, p. 2). Plaintiff filed an emergency

grievance requesting surgery on April 3, 2016. (Doc. 35, p. 3). However, the Grievance

Officer and CAO denied this grievance as moot because Plaintiff was scheduled for

surgery for his plantar fibroma. (Doc. 35, p. 4). Plaintiff did not appeal this decision to

the ARB. Id.

       Plaintiff’s complaint further alleges that Defendant Ritz and Defendant Siddiqui

failed to treat his ganglion cysts beginning in August 2018. (Doc. 35, p. 3). Plaintiff first

filed an emergency grievance regarding this problem on October 23, 2018, during which

he identified a lump on his left foot and requested bunion surgery. (Doc. 35, p. 4).


                                          Page 2 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 3 of 15 Page ID #271




Although the grievance office typically provides inmates with a “receipt” showing that

their grievance was received, Plaintiff did not receive such a receipt. (Doc. 41, p. 11).

Plaintiff waited nine days before grieving directly to the ARB. Id. The ARB denied

Plaintiff’s grievance and requested he submit his grievance with paperwork showing

the Grievance Officer’s and CAO’s responses; however, Plaintiff did not do so. (Doc. 35,

p. 5).

         Plaintiff again filed a grievance concerning a lump on his left foot and nerve

problems in both of his feet on May 1, 2019. Id. The ARB denied this grievance for

failure to provide the dates on which Plaintiff’s request for medical care was denied. Id.

On September 5, 2019, Plaintiff filed a grievance regarding the ongoing failure to treat

his bunions or ganglion cyst. Id. The ARB denied this grievance because the underlying

incidents did not occur within sixty days of Plaintiff filing the grievance. (Doc. 35, p. 6).

For the reasons outlined below, the Court finds that Plaintiff exhausted his

administrative remedies; Defendants’ motion for summary judgment is therefore

denied.

                                     LEGAL STANDARDS

         Summary judgment is “proper if the pleadings, discovery materials, disclosures,

and affidavits demonstrate no genuine issue of material fact such that [Defendants are]

entitled to judgment as a matter of law.” Wragg v. Village of Thornton, 604 F.3d 464, 467

(7th Cir. 2010). Lawsuits filed by inmates are governed by the provisions of the Prison

Litigation Reform Act (“PLRA”). See 42 U.S.C. § 1997e(a). That statute states, in pertinent

part, that “no action shall be brought with respect to prison conditions under section 1983


                                          Page 3 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 4 of 15 Page ID #272




of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.”

Id. (emphasis added).

       Generally, the Court’s role on summary judgment is not to evaluate the weight of

the evidence, to judge witness credibility, or to determine the truth of the matter asserted.

Instead, the Court is to determine whether a genuine issue of triable fact exists. See Nat’l

Athletic Sportwear Inc. v. Westfield Ins. Co., 528 F.3d 508, 512 (7th Cir. 2008). In Pavey v.

Conley, 544 F.3d 739 (7th Cir. 2008), however, the Seventh Circuit held that “debatable

factual issues relating to the defense of failure to exhaust administrative remedies” are

not required to be decided by a jury but are to be determined by the judge. Id. at 740-741.

       The Seventh Circuit requires strict adherence to the PLRA’s exhaustion

requirement. See, e.g., Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006)(noting that “[t]his

circuit has taken a strict compliance approach to exhaustion”). Exhaustion must occur

before the suit is filed. See Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004). Plaintiff cannot

file suit and then exhaust his administrative remedies while the suit is pending. Id.

Consequently, if a prisoner fails to use a prison’s grievance process properly, “the prison

administrative authority can refuse to hear the case, and the prisoner’s claim can be

indefinitely unexhausted.” Dole, 438 F.3d at 809.

       The statutory purpose of the PLRA is to “afford corrections officials time and

opportunity to address complaints internally before allowing the initiation of a federal

case.” Woodford v. Ngo, 548 U.S. 81, 93 (2006). This allows the prison administration an

opportunity to fix the problem or to reduce the damages and perhaps shed light on


                                           Page 4 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 5 of 15 Page ID #273




factual disputes that may arise in litigation even if the prison administration’s solution

does not fully satisfy the prisoner. See Pozo v. McCaughtry, 286 F.3d 1022, 1023-24 (7th Cir.

2005). To allow otherwise would frustrate the purpose of the grievance process. See Porter

v. Nussle, 534 U.S. 516, 526 (2002). Accordingly, in Pavey, the Seventh Circuit set forth

procedures for a court to follow in a situation where the failure to exhaust administrative

remedies is raised as an affirmative defense. The Seventh Circuit highlighted three

possible outcomes if the Court finds a plaintiff did not exhaust his administrative

remedies: (i) if the plaintiff failed to exhaust, the plaintiff must go back and do so; (ii) if

the failure to exhaust was innocent, such as where prison officials prevent the plaintiff

from properly exhausting, the plaintiff must be given another chance to exhaust; or (iii)

if the failure to exhaust was the plaintiff’s fault, the case is over. See Pavey, 544 F.3d at

742.

       As an inmate confined within the IDOC, Plaintiff was required to follow the

regulations contained in the IDOC’s Grievance Procedures for Offenders (“grievance

procedures”) to exhaust his claims properly. See 20 ILL. ADMIN. CODE § 504.800, et seq.

The grievance procedures first require inmates to file their grievance with the counselor

within 60 days of the discovery of an incident. See 20 ILL. ADMIN. CODE § 504.810(a).

An inmate’s grievance must contain “factual details regarding each aspect of the

offender’s complaint, including what happened, when, where and the name of each

person who is the subject of or who is otherwise involved in the complaint.” 20 ILL.

ADMIN. CODE § 504.810(b). However, grievances are intended to give prison officials

notice of a problem and a chance to correct it, rather than to give an individual defendant


                                          Page 5 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 6 of 15 Page ID #274




notice of a claim against him. See Jones v. Block, 549 U.S. 199, 219 (2007). An imperfectly

descriptive grievance may nevertheless succeed; for instance, if a prisoner does not know

the names of individuals involved, the prisoner must include as much descriptive

information about that individual as possible. See 20 ILL. ADMIN. CODE § 504.810(c); see

also Lewis v. Stout, 3:18-cv-2209-MAB, 2020 WL 6271053, at *3 (S.D. Ill. Oct. 26, 2020). The

pertinent inquiry is whether the inmate followed the prison’s explicit procedural rules,

and whether the inmate’s grievance sufficiently provided prison officials with notice of

the underlying problem. See, e.g., Maddox v. Love, 655 F.3d 709, 721 (7th Cir. 2011)(noting

that an inmate must properly follow a prison’s grievance process, but finding that where

the grievance form requested only a “Brief Summary of Grievance,” the inmate’s failure

to name specific defendants was not fatal).

       Grievances that are unable to be resolved through routine channels are then sent

to the grievance officer. See 20 ILL. ADMIN. CODE § 504.820(a). The grievance officer

will review the grievance and provide a written response to the inmate. See 20 ILL.

ADMIN. CODE § 504.830(a). The officer must then consider the grievance and report

findings and recommendations in writing to the CAO within two months after receipt of

the grievance, when reasonably feasible under the circumstances. See 20 ILL. ADMIN.

CODE § 504.830(e). If the inmate is not satisfied with the CAO’s response, he or she can

file an appeal with the Director through the Administrative Review Board (“ARB”). See

20 ILL. ADMIN. CODE § 504.850(a). The grievance procedures specifically state, “[i]f,

after receiving the response of the Chief Administrative Officer, the offender still believes

that the problem, complaint or grievance has not been resolved to his or her satisfaction,


                                         Page 6 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 7 of 15 Page ID #275




he or she may appeal in writing to the Director. The appeal must be received by the

Administrative Review Board within 30 days after the date of the decision.” 20 ILL.

ADMIN. CODE § 504.850(a). The inmate shall attach copies of the Grievance Officer’s

report and the CAO’s decision to his appeal. Id. “The Administrative Review Board shall

submit to the Director a written report of its findings and recommendations.” 20 ILL.

ADMIN. CODE § 504.850(d). “The Director shall review the findings and

recommendations of the Board and make a final determination of the grievance within

six months after receipt of the appealed grievance, when reasonably feasible under the

circumstances. The offender shall be sent a copy of the Director’s decision.” 20 ILL.

ADMIN. CODE § 504.850(e).

      The grievance procedures also allow an inmate to file an emergency grievance. See

20 ILL. ADMIN. CODE § 504.840. In order to file an emergency grievance, the inmate

must forward the grievance directly to the CAO who may “[determine that] there is a

substantial risk of imminent personal injury or other serious or irreparable harm to the

offender [such that] the grievance [should] be handled on an emergency basis.” 20 ILL.

ADMIN. CODE § 504.840(a). If the CAO determines the grievance should be handled on

an emergency basis, then the CAO “shall expedite processing of the grievance and

respond to the offender indicating what action shall be or has been taken.” 20 ILL.

ADMIN. CODE § 504.840(b). If the CAO determines that the grievance “should not be

handled on an emergency basis, the offender shall be notified in writing that he or she

may resubmit the grievance as non-emergent, in accordance with the standard grievance

process.” 20 ILL. ADMIN. CODE § 504.840(c). When an inmate appeals a grievance


                                       Page 7 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 8 of 15 Page ID #276




deemed by the CAO to be an emergency, “the Administrative Review Board shall

expedite processing of the grievance.” 20 ILL. ADMIN. CODE § 504.850(f).

       A prisoner cannot satisfy the exhaustion requirement by filing an untimely or

otherwise procedurally defective grievance. See Woodford, 548 U.S. at 83. In order to

exhaust administrative remedies, a prisoner must file complaints and appeals in the time

and place the prison’s administrative rules require. See Pozo, 286 F.3d at 1025. Unless a

prisoner completes the administrative process by following the rules established for that

process, exhaustion has not occurred. Id. at 1023.


                                         ANALYSIS


       Plaintiff filed four grievances potentially addressing the complaints at issue in this

case: (i) an April 3, 2016 grievance requesting surgery for his plantar fibroma; (ii) an

October 23, 2018 grievance requesting surgery for lumps on his feet; (iii) a May 1, 2019

grievance requesting referral to a podiatrist due to Plaintiff’s foot pain; and (iv) a

September 5, 2019 grievance requesting surgery for Plaintiff’s ongoing foot pain. (Doc.

35, Exh. B-C). Plaintiff’s April 3, 2016 grievance sheet shows that the Grievance Officer

returned the grievance to Plaintiff, but Plaintiff did not appeal to the ARB. (Doc. 35, p. 4;

Doc. 35, Exh. B). That grievance therefore remains unexhausted. See, e.g., Pavey, 663 F.3d

at 903 (finding that a prisoner must exhaust all available remedies under the

PLRA)(emphasis added). Whether Plaintiff’s later grievances were fully exhausted

presents a more complicated question. Although Plaintiff’s October 23, 2018 grievance




                                         Page 8 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 9 of 15 Page ID #277




remains unexhausted, his May 1, 2019 and September 5, 2019 grievances are exhausted.

Accordingly, the Court denies Defendants’ motion for summary judgment.


I.     Plaintiff’s October 23, 2018 Grievance


       The ARB denied Plaintiff’s appeal of his October 23, 2018 grievance because

Plaintiff did not submit a copy of the Response to Offender’s Grievance from the

Grievance Officer or CAO. (Doc. 35, Exh. C). There is no evidence that Plaintiff

resubmitted the grievance with the proper documentation. Instead, Plaintiff states that

the grievance personnel typically provide inmates with a “receipt” for their grievances;

Plaintiff filed an appeal after waiting nine days without receiving a receipt. (Doc. 41, p.

11). Plaintiff claims this delay rendered his administrative remedies unavailable. Id.


       If grievance personnel do not respond to an inmate’s grievance, that inmate’s

administrative remedies are rendered unavailable. See Dole, 483 F.3d at 809. However, in

order for an inmate’s remedies to be unavailable due to a lack of response, an inmate

must have no indication that officials are pursuing his case. See Reid v. Balota, 962 F.3d

325, 331 (7th Cir. 2020). For example, when prison officials state that they will inform an

inmate of the status of their grievance within sixty days, “whenever possible,” a period

of silence exceeding six months nevertheless does not render remedies unavailable

because officials may still be investigating a complicated case. Ford v. Johnson, 362 F.3d

395, 400 (7th Cir. 2004). In contrast, in Reid, the Seventh Circuit Court found that a two-

month period of silence rendered administrative remedies unavailable only because the

inmate had no other reason to believe that anyone was “looking into” his grievance. 962



                                        Page 9 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 10 of 15 Page ID #278




F.3d at 331. Nevertheless, that two-month period far exceeds the nine days Plaintiff

waited before appealing. Furthermore, though Plaintiff did not receive a receipt for his

grievance, he had no indication that grievance officers were not looking into his case;

there is no evidence Plaintiff inquired as to the status of his grievance, or that personnel

had not simply overlooked giving Plaintiff the receipt rather than ignored the grievance.

The Court therefore finds that Plaintiff did not properly exhaust his remedies through

the October 23, 2018 grievance.


II.    Plaintiff’s May 1, 2019 and September 5, 2019 Grievances


       A grievance officer’s failure to respond to an inmate’s grievance is not the only

means of rendering an otherwise unexhausted administrative remedy “unavailable.”

There are three circumstances in which an administrative remedy is not capable of use to

obtain relief (and therefore unavailable): (i) when the remedy operates as “a simple dead

end,” in which officers are unable or unwilling to provide relief; (ii) when, though

mechanisms exist through which inmates can technically obtain relief, the mechanisms

are “so opaque” no ordinary inmate can navigate them; or (iii) when prison

administrators thwart an inmate’s attempt to take advantage of available remedies

through “machination, misrepresentation or intimidation.” Ross v. Blake, 136 S. Ct. 1850,

1859-1860 (2016). When a plaintiff properly followed the procedure for exhausting

administrative remedies, but prison officials mishandle the grievance, the remedy is

rendered unavailable. See Dole, 438 F.3d at 811. For example, if the ARB rejected an appeal

on the basis of a grievance officer’s misidentification of the inmate’s prison number, a



                                        Page 10 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 11 of 15 Page ID #279




plaintiff could argue that this mistake rendered his attempts to exhaust his administrative

remedies thwarted. See Ross v. Bock, No. 16-C-8672, 2017 WL 6758394, at *3 (N.D. Ill. Nov.

29, 2017).


       Grievance officials thwarted Plaintiff’s attempts to exhaust his remedies through

his May 1, 2019 and September 5, 2019 grievances by denying the grievances on the basis

of procedural defects which are inapplicable to ongoing injuries. Inmates are not required

to file multiple, successive grievances raising the same issues on the same facts if the

inmate is alleging a continuing violation. See Turley v. Rednour, 729 F.3d 645, 650 (7th Cir.

2013). Defendants correctly point out that the Court in Turley considered lockdowns, as

opposed to Eighth Amendment violations. However, “deliberate indifference to a serious

medical need is a continuing violation that accrues when the defendant has notice of the

untreated condition and ends only when treatment is provided or the inmate is released.”

Jervis v. Metcheff, No. 06-4236, 258 Fed. Appx. 3, 5-6 (7th Cir. Dec. 13, 2007)(citing Heard v.

Sheahan, 253 F.3d 316, 318–319 (7th Cir.2001)). In such circumstances, a plaintiff may

“reach back” to the point at which the defendants learned an inmate had a medical

condition warranting attention, but unreasonably denied that inmate care. Burt v. Berner,

No. 3:13–cv–794–NJR–DGW, 2015 WL 1740855, at *6 (S.D. Ill. Feb. 25, 2015)(applying the

continuing violation standard used in determining the appropriate statute of limitations




                                         Page 11 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 12 of 15 Page ID #280




period and outlined in Heard to the exhaustion of remedies in a Pavey summary judgment

decision).1


        An inmate alleging a continuing violation satisfies the exhaustion requirement

when the prison has received notice of and opportunity to correct the problem. See Laktas

v. Wexford Health Sources, Inc., No. 18-cv-1299-NJR-RJD, 2019 WL 3928690, at *3 (S.D. Ill.

Aug. 20, 2019). Grievances predicated on continuing violations are not untimely because

such violations are ongoing. Id. See also Ramirez v. Fahim, No. 12-cv-1197-MJR-SCW, 2013

WL 12181943 at *3 (S.D. Ill. Dec. 20, 2013)(concluding that a plaintiff’s grievance was not

untimely because the plaintiff could begin the grievance process at any time that a denial

of medical care was ongoing); Arnold v. Butler, No. 17-cv-79-SMY-RJD, 2018 WL 966540,

at *3 (S.D. Ill. Feb. 20, 2018)(finding that a plaintiff can file a grievance at any time during

a continuing violation, as long as the violation continued).


        Defendants argue that, in order for the continuing violation doctrine to apply,

Plaintiff must first have fully exhausted a proper grievance; because Plaintiff’s April 3,

2016 grievance was not properly exhausted, Plaintiff cannot now rely on the continuing

violation doctrine. (Doc. 44, p. 3). Defendants also argue that Plaintiff’s alleged

“violation” is not really continuing. Id. According to the Defendants, Plaintiff’s April 3,

2016 grievance mentioned his plantar fibroma, but not his bunions. Id. Therefore, Plaintiff



1       The Seventh Circuit Court of Appeals has also indicated a willingness to extend the Heard
continuing violation doctrine to Pavey summary judgment motions. See, e.g., Gruenberg v. Schneider, No. 11-
3323, 474 Fed. Appx. 459, 462 (7th Cir. Apr. 10, 2012)(referencing Heard in a negative comparison and
implying that the defendants’ arguments that a grievance was filed beyond the 60-day limit would not
render a grievance unexhausted).


                                              Page 12 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 13 of 15 Page ID #281




is not alleging a violation predicated on the same issue or same facts as required by Turley.

Id. (citing Moore v. Bennette, 517 F.3d 717, 728–729 (4th Cir.2008)). The former argument is

a misstatement of law; the latter argument is a misstatement of fact.


       Defendants are correct that Plaintiff filed his May 1, 2019 and September 5, 2019

grievances long after sixty days had passed from his plantar fibroma surgery. (Doc. 44,

p. 3). If Plaintiff’s grievances concerned only the failure to refer him to a specialist,

diagnose his bunions, or other “discrete interactions” with Defendants, such arguments

may have more weight. Cf. Ridgeway v. Wexford Health Sources, Inc., No. 18-cv-1970-JPG-

RJD, 2019 WL 8509649, at *3 (S.D. Ill. Dec. 11, 2019). Plaintiff’s complaint does contain

two discrete counts: first, that Defendants Trost, Siddiqui and Ritz failed to treat

Plaintiff’s bunions; and second, that Defendant Ritz failed to treat a ganglion cyst on

Plaintiff’s left foot. (Doc. 35, p. 2-3). However, Plaintiff’s grievances make clear he is

grieving not a specific incident in which Defendants denied him care, but Defendants’

ongoing failure to address his severe foot pain. In responding to Plaintiff’s May 1, 2019

grievance, the Grievance Officer summarized Plaintiff’s concern thusly: “Offender

grieves he needs to see a foot specialist because he has unbearable pain. He states he has

nerve problems [i]n both feet and a lump on top of his left foot, and needs the correct heel

lift pads for both feet.” (Doc. 35, Exh. C). Similarly, in his September 5, 2019 grievance,

Plaintiff states: “This grievance is to address the continued delay and increasing pain in

my feet. I have had a[n] ongoing problem with treatment . . .” Id. The latter grievance

further alleges that Plaintiff did not receive care for his bunions at the same time as his




                                        Page 13 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 14 of 15 Page ID #282




plantar fibroma, and that Plaintiff is not receiving treatment for pain in his left foot (the

cause of which was identified as the ganglion cyst in a memorandum from a registered

nurse at Wexford Health Sources, Inc. to the corrections officer investigating Plaintiff’s

grievance). Id. Both grievances refer to ongoing pain caused by both Plaintiff’s bunions

and his ganglion cyst, sufficiently making both counts of Plaintiff’s complaint a

continuing violation.


        Both grievances make clear that Plaintiff was not grieving a specific, discrete

incident with Defendants, but rather, requesting relief for his ongoing pain and lack of

treatment. Accordingly, Plaintiff was not required to have first fully exhausted his

remedies in April 2016, as his pain was a continuing violation which “restarted” each day

it was not treated. Furthermore, though Plaintiff’s grievances may have requested

different relief (namely, surgery, referral to a specialist, or heel pads), both grievances

addressed Plaintiff’s overall concern: his ongoing foot pain. These grievances were

sufficiently clear to put prison officials on notice of Plaintiff’s problem and address that

problem outside of litigation. The ARB’s decision to deny Plaintiff’s May 1, 20192 and




2        Defendants further assert that Plaintiff’s May 1, 2019 grievance is unexhausted because Plaintiff
failed to identify the specific person against whom the grievance was filed and does not provide the dates
of the alleged incident. (Doc. 35, p. 10-11). These arguments are inapposite. Firstly, an inmate may provide
as much descriptive information as possible in lieu of a name. See 20 ILL. ADMIN. CODE § 504.810(c); see
also Lewis v. Stout, 3:18-cv-2209-MAB, 2020 WL 6271053, at *3 (S.D. Ill. Oct. 26, 2020). Plaintiff described
needing specific podiatric care. It is clear that prison officials understood against whom Plaintiff filed this
grievance because Plaintiff’s grievance counselor prepared a memorandum with information obtained
from Plaintiff’s medical care professionals. (Doc. 35, Exh. C). Secondly, a continuing violation will not have
a specific date for an inmate to allege; this is inherent to the violation’s “continuing” nature.


                                                Page 14 of 15
Case 3:20-cv-00328-GCS Document 48 Filed 02/02/21 Page 15 of 15 Page ID #283




September 5, 2019 grievances as untimely therefore rendered the grievance procedure

unavailable to Plaintiff and rendered both of Plaintiff’s grievances exhausted.


                                      CONCLUSION

      For the above-stated reasons, Defendants’ motion for summary judgment for

failure to exhaust administrative remedies (Doc. 34) is DENIED.

      IT IS SO ORDERED.
                                                                       Digitally signed
      Dated: February 1, 2021.                                         by Judge Sison 2
                                                                       Date: 2021.02.01
                                                                       16:05:31 -06'00'
                                                       ______________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge




                                       Page 15 of 15
